Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This Office Action is in response to the remarks and amendments filed on 26 August 2021.  The objections to the drawings have been withdrawn. The previous 35 USC 112 rejections have been withdrawn. Claims 1-9 and 11-19 remain pending for consideration on the merits.

Claim Objections
Claims  objected to because of the following informalities:  
Due to the renumbering of claims, claim 9 depends on claim 9. For examination purposes, claim 9 is interpreted to depend on claim 8.
Due to the renumbering of claims, claim 12 depends on claim 12. For examination purposes, claim 12 is interpreted to depend on claim 11.
Due to the renumbering of claims, claim 13 depends on claim 13. For examination purposes, claim 13 is interpreted to depend on claim 12.
Due to the renumbering of claims, claim 14 depends on claim 14. For examination purposes, claim 14 is interpreted to depend on claim 13.
Due to the renumbering of claims, claim 16 depends on claim 16. For examination purposes, claim 16 is interpreted to depend on claim 15.
Claims 17-19 are objected to based on dependency from an objected to claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "pair of opposing outer shells" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the "pair of opposing outer shells" is interpreted as --pair of opposing planar interior wall portions--
Claim 13 recites the limitation "interior wall portion". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the "interior wall portion" is interpreted as --inner portion--
Claim 15 recites the limitation "inner portions comprise" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the "inner portions" is interpreted as --inner portion comprises-- recited in claim 1.
Claim 15 recites the limitation “interior wall portions”, it is unclear if these “interior wall portions” are new wall portions or the previously recited “pair of opposing interior wall portions”.

Claim 15 recites the limitation "inner portion extends across the interior and between the pair of opposing planar interior wall portions to produce two wells". Claim 1 states that the “inner portion forms the interior for receiving a beverage”. It is unclear how an inner portion can both form the interior and extend across the interior.
Claim 17 recites the limitation "interior wall inner portion". There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the "interior wall inner portion" is interpreted as --outer shell-- recited in claim 15.
Claims 17 recites the limitation "inner portion that extends across the interior”. Claim 1 states that the “inner portion forms the interior for receiving a beverage”. It is unclear how an inner portion can both form the interior and extend across the interior.
Claims 18 recites the limitation "inner portion that extends across the interior”. Claim 1 states that the “inner portion forms the interior for receiving a beverage”. It is unclear how an inner portion can both form the interior and extend across the interior.
Claims 19 recites the limitation "inner portion that extends across the interior”. Claim 1 states that the “inner portion forms the interior for receiving a beverage”. It is unclear how an inner portion can both form the interior and extend across the interior.
Claims 2-12, 14, and 16 are indefinite in view of their dependency on claim 1.
While this is meant to be a comprehensive list of all 112 issues in the claims, due to the length and nature of the claims, it may not be possible to indicate every 112 issue and applicant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 6-9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 7484383 Turner (hereinafter Turner) in view of US 20130233866 A1 Dooley (hereinafter Dooley) and US 20170350645 A1 Dussault (hereinafter Dussault).

Regarding claim 1, Turner teaches A temperature-regulating apparatus (cooling pitcher 10) configured to cool a beverage (col 1 line 61-62 “configured to consistently cool the entire volume of the liquid encapsulated within the pitcher”) to a desired temperature comprising: a container (cooling pitcher 10) comprising: an interior (interior of pitcher lining 12) for receiving said beverage (col 3 line 35-36 “a volume in which a beverage can be contained”); an inner portion (pitcher lining 12) configured within the interior of said container and having an outer shell (outside of pitcher lining 12) that forms a cavity having a temperature- regulating material therein (col 1 line 45-46 “During the manufacturing process cooling gel is inserted in the space forming a cavity between the surfaces”), wherein the inner portion (pitcher lining 12) forms the interior for receiving said beverage (claim 1 “the inner surface of the sidewalls is disposed between the open top end and the bottom wall defining a volume in which a beverage can be contained”); 
Turner further teaches the outer shell (exterior of pitcher lining 12) comprises a pair of opposing planer interior wall portions (fig 1 of Turner clearly shows eight planar sides or four pairs of opposing, planar sides of the pitcher lining 12), that extend along said interior length (by arbitrarily assigning “length” of the pitcher to a line connecting the handle and the spout, two opposing sides of the pitcher that are parallel to the “length” extend along an interior length of the interior) to form a well for receiving said beverage (claim 1 “the inner surface of the , 
Turner further teaches said inner portion is a monolithic (interpreted per claim 13 as formed from a single piece) inner portion (the figures show the pitcher lining 12 as a single piece, hence monolithic) and wherein the well is a contiguous well for receiving said beverage (the figures show the pitcher lining 12 containing a single, contiguous beverage well); wherein said gap distance between the pair of opposing outer shells is configured to cool the beverage (col 1 line 59 “there exists a need for a pitcher having cooling gel disposed within the pitcher walls, and configured to consistently cool the entire volume of the liquid encapsulated within the pitcher, including the bottom wall area”), wherein the outer shell is a thermally conductive material (the teaching of conduction between the liquid and the phase change material through the sidewall 18 clearly indicates that the sidewall 18 is a thermally conductive material) configured to facilitate a heat transfer process from the beverage to the temperature regulating material (col 1 line 59-62 “a pitcher having cooling gel disposed within the pitcher walls, and configured to consistently cool the entire volume of the liquid encapsulated within the pitcher”); and wherein the temperature regulating material is phase change material (col 1 line 40 “The cooling gel is freezable”), 
While Turner does not teach said interior has an aspect ratio of an interior length to an interior width of 3 or more; the pair of opposing planar interior wall portions have a gap distance therebetween of between 0.25 inch to 2.0 inch, Dooley teaches an interior has an aspect ratio of an interior length to an interior width of 3 or more (Dooley specifically teaches a height to annulus ratio in the gap or beverage cooling zone around the chiller volume defined by 334 and 346 of 3 or more [0031] “A suitable overall length 334 of the chiller volume pair of opposing interior wall portions (interior wall 352 and exterior vertical wall 354) have a gap distance (gap 346) of between 0.25 inch to 2.0 inch ([0032] “the gap 346 is only about 0.5 inches”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate an aspect ratio of an interior of 3 or more and a gap distance of between 0.25 inch and 2.0 inch as taught by Dooley into the temperature-regulating apparatus taught by Turner to efficiently chill a beverage ([0032] “The beverage in this gap will be the last to be consumed but will have the greatest heat transfer contact with the chiller volume. Hence it will use the chilling power of the ice most efficiently and effectively”)
	While Turner does not teach wherein the temperature-regulating material forms at least 50% of a cross sectional surface area of the temperature-regulating apparatus, Dooley teaches the temperature-regulating material (ice cubes 350 in chiller volume 304) forms at least 50% of a cross sectional surface area of the temperature-regulating apparatus ([0016] “The exterior diameter 332 of said cylindrical chiller volume is at least 60% of the interior diameter 322 of said cylindrical beverage volume”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a temperature-regulating material that forms at least 50% of the cross sectional surface area as taught by Dooley into the temperature-regulating apparatus taught by Turner to effectively cool and maintain the temperature of a beverage ([0028] “The beverage volume is about 13.5 fluid ounces. The interior chiller volume is about 6.7 fluid ounces. The chiller volume corresponds to an ice cube capacity of roughly 3 to 4 ounces depending upon the actual shape and dimensions of the ice cubes loaded at any given 
While Turner does not teach the temperature-regulating apparatus is configured to cool the beverage within the interior from an initial temperature of 75°F to less than 40°F in no more than 5 minutes, Dussault teaches the temperature-regulating apparatus (coffee chiller) is configured to cool the beverage within the interior (fig 5 δcell and [0024] “inter-tube spacing which define fluid space for chilling a beverage”) from an initial temperature of 75°F to less than 40°F in no more than 5 minutes (claim 3 “hot coffee placed therein is cooled to below 40 degrees F. in under two minutes” and [0039] “coffee temperature of 190° F”).
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the temperature-regulating apparatus taught by Turner so that it was configured to cool a beverage within the interior from an initial temperature of 75⁰F to less than 40⁰F in no more than 5 minutes as taught by Dussault to decrease the time required to cool a beverage to a desired serving temperature (Abstract “Embodiments quickly convert hot coffee to iced coffee, or chill white wine to a proper temperature for serving”)

Regarding claim 6, the combined teachings teach the apparatus of claim 1 as stated above, and Turner teaches the temperature-regulating material (freezable substance 36) is a phase change material (col 1 line 39-41 “a cooling gel is inserted between the shell and lining during the manufacturing process. The cooling gel is freezable”).

Regarding claim 7, the combined teachings teach the apparatus of claim 1 as stated above, and Turner teaches the temperature-regulating material is selected from the group consisting of water, phase change material (PCMs), and sodium chloride, propylene glycol ((freezable substance 36) is a phase change material col 1 line 39-41 “a cooling gel is inserted between the shell and lining during the manufacturing process. The cooling gel is freezable”)

Regarding claim 8, the combined teachings teach the apparatus of claim 1 as stated above, and Turner teaches a fill hole (open top end 14) configured to allow the beverage to be poured into the apparatus and a spout (pouring spout 20) configured to allow the beverage to be poured out of the apparatus.

Regarding claim 9, the combined teachings teach the apparatus of claim 9 as stated above, while the combined teachings do not explicitly teach the fill hole is on a first end of the temperature-regulating apparatus and the spout is on an opposing second end from the first end, Turner teaches the spout (pouring spout 20) is part of the fill hole (open top end 14). The Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).

Regarding claim 11, the combined teachings teach the apparatus of claim 1 as stated above, since Turner teaches an exterior formed from a thermally insulating material (insulating layer 38) to maintain temperature and reduce condensation col 3 line 1-2 “The insulating layer 38 retards warming and also reduces condensation.”

Regarding claim 12, the combined teachings teach the apparatus of claim 12, and Dooley teaches the cavity formed by the outer shell has as aspect ratio of an interior length to an interior width of 4 or more (Dooley specifically teaches a height to annulus ratio in the gap or beverage cooling zone around the chiller volume defined by 334 and 346 of 3 or more [0031] “A suitable overall length 334 of the chiller volume is about 3.7 inches” and [0032] “the gap 346 is only about 0.5 inches” and 3.7 in. ÷ 0.5 in. = 7.4).

Regarding claim 13, the combined teachings teach the apparatus of claim 13, and Turner teaches the interior wall portion is monolithic (interpreted per claim 13 as formed from a single piece) (the figures show the pitcher lining 12 as a single piece, hence monolithic), while Dooley teaches being made of a single piece of metal ([0033] “The materials of construction for a Cool Cup may be any food safe material that is suitable for use in a mug. Plastic and metal are both suitable materials. Polyethylene and polypropylene are very effective materials for forming a water tight seal between the body of the cup and the end cap. This eliminates the need for an elastomeric sealing material. Acrylic materials make a very clear mug. Stainless steel or other metals make a very rugged mug. Glass may also be used.”) 

Regarding claim 14, the combined teachings teach the apparatus of claim 14 as stated above, and Dooley teaches the cavity (sealable chiller volume 304) has a thickness of at least 10mm ([0031] “A suitable diameter 332 for the chiller volume is about 2.2 inches”), and Dussault teaches the temperature-regulating apparatus (coffee chiller) is configured to cool the beverage within the interior (fig 5 δcell and [0024] “inter-tube spacing which define fluid from an initial temperature of 75°F to less than 40°F in no more than 5 minutes (claim 3 “hot coffee placed therein is cooled to below 40 degrees F. in under two minutes” and [0039] “coffee temperature of 190° F”).
While the combined teaches do not teach the cavity runs along the length of the container, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Turner in view of Dooley and Dussault as applied to claim 1 above, and further in view of US 20030219061 Seeger (hereinafter Seeger).

Regarding claim 2, the combined teachings teach the apparatus of claim 1, as stated above. 
While the combined teachings do not teach a thermometer system comprising: a thermometer that measures the temperature of a beverage in the temperature-regulating apparatus; b) a display that displays a temperature of said beverage in the temperature- regulating apparatus, Seeger teaches a thermometer system (thermistor 58 and circuitry 60) comprising: a thermometer (thermistor 58) that measures the temperature of a beverage [0043] “thermistor 58 can be located within bottom 34 for sensing a temperature of liquid 50. This allows thermistor 58 to obtain a temperature reading from within liquid 50 even when only a small amount of liquid 50 is present.” in the temperature-regulating apparatus; and a display (display 16) that displays a temperature [0063] “The current temperature of liquid 50 may be temporarily displayed by depressing, for example, switch 24b” of said beverage in the temperature- regulating apparatus to display a temperature or a time [0018] “The current invention provides a liquid vessel that accurately senses the temperature of fluid therein, and further provides an accurate indication of the time remaining until the fluid temperature reaches a user-specified temperature range.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thermometer and display taught by Seeger into the temperature-regulating apparatus taught by Turner to display a temperature or a time [0018] “The current invention provides a liquid vessel that accurately senses the temperature of fluid therein, and further provides an accurate indication of the time remaining until the fluid temperature reaches a user-specified temperature range.”

Regarding claim 3, the combined teachings teach the apparatus of claim 2 as stated above. 
While the combined teachings do not teach the thermometer comprises a thermometer probe that extends into the interior of the temperature-regulating apparatus, Seeger teaches the thermometer (thermistor 58) comprises a thermometer probe (thermistor 58) that extends into the interior of the temperature-regulating apparatus [0043] “As shown in FIG. 3, thermistor 58 can be located within bottom 34 for sensing a temperature of liquid 50.” Without a statement that thermistor 58 is installed flush with the bottom surface, it can be reasonably assumed that thermistor 58 extends into the interior of the temperature-regulating apparatus.
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thermometer taught by Seeger into the temperature-regulating apparatus taught by Turner to measure the temperature of an internal 

Regarding claim 4, the combined teachings teach the apparatus of claim 2, as stated above. 
While the combined teachings do not teach wherein the thermometer system is further configured to estimate an estimated time for a beverage to reach an input temperature based on a rate of change of the temperature of the beverage and wherein the display displays said estimated time, Seeger teaches wherein the thermometer system (thermistor 58) is further configured to estimate an estimated time for a beverage to reach an input temperature based on a rate of change of the temperature of the beverage and wherein the display displays said estimated time. [0018] “The current invention provides a liquid vessel that accurately senses the temperature of fluid therein, and further provides an accurate indication of the time remaining until the fluid temperature reaches a user-specified temperature range.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thermometer and display taught by Seeger into the temperature-regulating apparatus taught by Turner to display a temperature or a time [0018] “The current invention provides a liquid vessel that accurately senses the temperature of fluid therein, and further provides an accurate indication of the time remaining until the fluid temperature reaches a user-specified temperature range.”

 the apparatus of claim 2 as stated above. 
While the combined teachings do not teach wherein the estimated time is a count down time, Seeger teaches wherein the estimated time is a count down time [0018] “The current invention provides a liquid vessel that accurately senses the temperature of fluid therein, and further provides an accurate indication of the time remaining until the fluid temperature reaches a user-specified temperature range.”
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the thermometer and display taught by Seeger into the temperature-regulating apparatus taught by Turner to display a temperature or a time [0018] “The current invention provides a liquid vessel that accurately senses the temperature of fluid therein, and further provides an accurate indication of the time remaining until the fluid temperature reaches a user-specified temperature range.”

Regarding Claim 15, the combined teachings teach the apparatus of claim 1 as stated above, and Turner teaches the inner portion (pitcher lining 12), wherein said inner portion has an outer shell (outside of pitcher lining 12) that forms a cavity having a temperature-regulating material therein (col 1 line 45-46 “During the manufacturing process cooling gel is inserted in the space forming a cavity between the surfaces”); while Dooley teaches wherein a gap distance (gap 346) between the outer shell of the interior wall inner portion (interior wall 352 and exterior vertical wall 354) is between 0.25 inch to 2.0 inch ([0032] “the gap 346 is only about 0.5 inches”).
interior wall portions that extends along the length of the inner portion along said opposing interior walls; and wherein said inner portion extends across the interior and between the pair of opposing planar interior wall portions to produce two wells, Graham teaches interior wall portions (divider 31) that extends along the length of the inner portion along said opposing interior walls; and wherein said inner portion extends across the interior and between the pair of opposing planar interior wall portions to produce two wells (col 6 line 56 “The divider 31 may ensure the stored items 11, 12 do not come in contact with each other”)
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the interior wall portions that extend along the length of the interior between a pair of opposing planar interior wall portions to produce two wells as taught by Graham into the temperature-regulating apparatus taught by Turner to store and cool multiple beverages (col 2 line 65-68 “The first and second passageways may remain spaced apart along an entire longitudinal length of the cavity. In this manner, the items may be continuously kept separate from each other to prevent unwanted mixture” to separate two liquids in one container)	

Regarding claim 16, the combined teachings teach the apparatus of claim 15 as stated above, and Graham teaches the inner portion (divider 31) that extends across the interior extends all the way across the length of the interior to form two discrete wells for receiving a beverage in the interior (col 2 line 65-68 “The first and second passageways may remain spaced apart along an entire longitudinal length of the cavity. In this manner, the items may be 

Regarding claim 17, the combined teachings teach the apparatus of claim 16 as stated above, the cavity formed by the interior wall inner portion and the inner portion that extends across the interior are connected to form a single cavity (Turner col 1 line 11-15 “The present invention relates to a beverage pitcher having a freezable non-toxic material injected within a cavity formed by sidewalls and bottom wall of the pitcher for cooling and maintaining liquid below 32 degrees Fahrenheit for an extended period.” Turner teaches a single, interconnected cavity containing temperature regulating material. The temperature regulating apparatus taught by Turner and modified by Graham as applied to claim 16 has a finite number of combinations. Those configurations are such that the dividing inner portion comprises a cavity or it does not; if the dividing inner portion comprises a cavity, that cavity is interconnected with the cavity taught by Turner or it is separate. Therefore the temperature-regulating apparatus taught by Turner when modified by the dividing inner portion taught by Graham would be designed using one of these obvious combinations.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some 

Regarding claim 18, the combined teachings teach the apparatus of claim 16 as stated above, and Graham teaches having only a single inner portion (divider 31) that extends across the interior, and wherein the length of the interior is at least double the width of the interior (fig 4 along with the basic geometric concept of bisecting a circle show two interior compartments, each with a length that is at least double its width).

Regarding claim 19, the combined teachings teach the apparatus of claim 16 as stated above, and Graham teaches having two or more inner portion (divider 31) that extends across the interior (col 9 line 16 “In an alternative embodiment the container 20 may include three compartments with a divider 31 separating each compartment, and three stop members positioned upon the bottom wheel 40 and located 120 degrees from each other. Such a design would permit three items to be stored together in one easy to use container”), and wherein the length of the interior is at least double the width of the interior (fig 4 along with the basic geometric concept of bisecting a circle show two interior compartments, each with a length that is at least double its width).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
		
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN J. CUSICK whose telephone number is (303)297-4290.  The examiner can normally be reached on Monday-Thursday 7:30 - 4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.J.C./Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763